Citation Nr: 0812714	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO. 05-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of heat 
exhaustion. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1959 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was afforded a February 2008 Travel Board hearing 
before the undersigned Veterans Law Judge. A transcript of 
the hearing is associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran alleges that he has current residual disabilities 
from an episode of heat exhaustion he sustained in June 1994, 
while serving on active duty for training with the U.S. Air 
Force Reserve. The Board finds that additional development is 
necessary before it may proceed to adjudicate the claim. 

Although the Board has not reviewed the merits of the claim, 
the record indicates that the veteran sustained the episode 
of heat exhaustion as he has reported. In letters dated in 
May 2006 and January 2008, the veteran's treating physician 
C.A.J., M.D., reported that the veteran had several recurrent 
heat exhaustion episodes since the June 1994 incident, and 
these episodes had caused a decrease in the veteran's 
strength. Dr. C.A.J. also noted in the January 2008 letter 
that the veteran had sustained hypertension, peptic ulcer 
disease, joint pain, weakness and "other personal 
illnesses," although he did not state that the latter 
disorders were caused by the in-service incident.

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event. Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998). 

While the in-service event of heat stroke may represent the 
first prong of the Pond inquiry (i.e., an in-service event), 
the record is unclear as to whether the veteran currently has 
any disorders that may be linked to such an incident. 

Although the veteran was afforded a June 2004 VA examination 
which found that the veteran had a history of heat stroke and 
no residual disabilities, the examiner did not have the May 
2006 in January 2008 letters of Dr. C.A.J., and the examiner 
did not have the claims folder available for review in making 
this determination. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder). The Board finds that 
the examiner must review the claims file and note any changes 
to his June 2004 VA examination report following review of 
the claims file. 

The current record is not clear as to the specific residual 
disabilities that the veteran currently experiences as a 
result of his in-service heat stroke. It is well-settled that 
the law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability - the first prong of a 
successful claim of service connection. In the absence of 
proof of a present disability, there is no valid claim 
presented. See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. 
§ 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect."). 

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1. The RO/AMC should notify the veteran 
that he may submit any additional medical 
evidence that identifies the current 
residual disabilities that resulted from 
his in-service heat stroke. In particular, 
the RO/AMC should advise the veteran that 
he may submit any medical evidence from 
Dr. C.A.J., or any other physician, which 
identifies the disability alleged to have 
been caused by the episode of heat stroke 
in June 1994. 

2. After the passage of a reasonable 
amount of time or upon the veteran's 
response, the RO/AMC will afford the 
veteran a VA medical examination, to be 
conducted by an appropriately qualified 
physician or physicians, to ascertain 
whether the veteran has any residual 
disability resulting from the June 1994 
episode of heat stroke. The claims file, 
and a copy of this remand, will be 
reviewed by the examiner(s) who will 
acknowledge such receipt and review in any 
report generated by this remand. 

After reviewing the c-file and any 
clinical testing deemed appropriate, 
the examiner(s) are requested to state 
whether the veteran has recurrent or 
episodic heat stroke (or any 
manifestation of such an incident 
including dyspnea, headaches, 
hypertension or any other diagnosis) as 
a result of the June 1994 incident. 


3. After completion of the above, and any 
additional development of the evidence, 
the RO/AMC should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



